DETAILED ACTION
The Amendments and Remarks filed on 06/09/2021 have been considered.  Claims 1-27 were previously cancelled by the Applicants.  By this amendment, the Applicants have cancelled claims 46-47 and added new claims 48-49.  Claims 28-45 and 48-49 as amended are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-45 and 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,228,829 (hereinafter “Patent”), and further in view of Chow U.S. Publication 2009/0259535. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations .

Instant application (16/257,335)
U.S. Patent (10,228,829)
28.  An apparatus comprising at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:

     present, by the at least one processor and on a display device of the apparatus, an interactive feedback overlay that is configured to provide personalized feedback in response to detecting a first user indication confirming a selection of a promotion category;

 
     determine, by the at least one processor, a plurality of content generators based at least in part on the promotion category and characteristic metadata associated with the plurality of content generators; and

     present, one the display device, foundational content comprising the plurality of content generators, wherein the interactive feedback overlay is visually anchored in a predetermined portion of the display device, enabling navigation of the foundational content independent of the interactive feedback overlay, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
.         detect a second user indication confirming a first disinterested icon section associated with a first foundational content package;
          detect a third user indication indicating an additional foundational content display request; and 
          in response to detecting the second user indication and the third user indication:
               select a second foundational content package, wherein the second foundational content package is associated with a second characteristic metadata dissimilar to a first characteristic metadata associated with the first foundational content package; and 
. 



    













































present, by a processor on a display device, foundational content, including presenting a plurality of foundational content packages, wherein each of the plurality of foundational content packages includes a preference icon that, in response to being selected, indicates a user’s preference for a foundational content package associated with the preference icon;

present, on the display device, an interactive feedback overlay that is configured to provide personalized feedback in response to detecting a first user indication confirming selection of at least one preference icon of at least one foundational content package, wherein providing personalized feedback includes providing a visual preference acknowledgement of the first user indication confirming selection of the at least one preference icon using the interactive feedback overlay;

present, on the display device, the interactive feedback overlay configured in an active configuration revealing one or more interactive icons in response to detecting a second user indication confirming selection of the interactive feedback overlay; and

enable navigation of the foundational content independent of the interactive feedback overlay such that interactive feedback overlay appears visually anchored in a predetermined portion of the display device during navigation of the foundational content, wherein enabling the navigation of the foundational content independent of the interactive feedback overlay includes:

     detecting an additional foundational content display request based on a third user indication 

     in response to detecting the additional foundational content display request, determining additional foundational content based on the first user indication confirming selection of the at least one preference icon of the at least one foundational content package, wherein the additional foundational content has characteristics metadata similar to characteristic metadata associated with the at least one foundational content package; and

     refreshing the foundational content to present, on the display device, the additional foundational content.


22.  The apparatus of claim 14 further configured to, when presenting the plurality of foundational content packages, present a disinterested icon included in each of the plurality of foundational content packages that, in response to being selected, indicates the user’s disinterest in a foundational content package associated with the disinterested icon. 


23.  The apparatus of claim 22 further configured to, in response to determining the disinterested icon has been selected:
     remove the foundational content package associated with the disinterest icon from the presented foundational content; and
     update a user profile associated with the user to include a disinterested indication of the foundational content package associated with the disinterest icon. 


25.  The apparatus of claim 23 further configured to, in response to the user profile being updated with the disinterested indication of the foundational content package, present at least one different foundational content package that has characteristic metadata distinguishing the at least one different foundational content package from the foundational content package associated with the disinterest icon. 


.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-45 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chow U.S. Publication 2009/0259535, and further in view of Taylor et al. U.S. Patent 9,342,490 (hereinafter “Taylor”), and further in view of Pauws et al. U.S. Publication 2008/0133034 (hereinafter “Pauws”).

	Referring to claim 28, Chow teaches an apparatus comprising at least one processor (Chow: paragraph [0032] and Figure 9) and at least one memory including computer program code (Chow: paragraph [0033], [0037] and Figure 9), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	present, by the at least one processor and on a display device of the apparatus, an interactive feedback that is configured to provide personalized feedback in response to detecting a first user indication confirming a selection of a promotion category (the user selects a promotion category, such as one of the categories shown in 212 or 214 of Figure 2; when the user selects one of the coupons in the selected category, an interactive feedback 304 is displayed, as shown in Figure 3) (Chow: paragraphs [0024]-[0028]);
	determine, by the at least one processor, a plurality of content generators based at least in part on the promotion category and the characteristic metadata associated with the plurality of content generators (determine a plurality of coupons that fit under the selected category; for example, if the user selects the category of “Groceries” in Figure 2, a plurality of coupons that fit the characteristics associated with groceries are displayed) (Chow: paragraph [0024]); and
 is visually anchored in a predetermined portion of the display device, enabling navigation of the foundational content independent of the interactive feedback overlay (the interactive feedback 204 is shown anchored to the top left corner of the display screen, allowing the user to still navigate the displayed coupons) (Chow: Figures 1-3 for example), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
 detect a second user indication confirming a first disinterested icon selection associated with a first foundational content package (as shown in Figure 3 for example, the user can select a first disinterested icon 332 associated with foundational package 330) (Chow: paragraph [0025]).

However, although Chow teaches an interactive feedback, Chow fails to explicitly teach that the feedback is an overlay.  Similar to Chow, Taylor also teaches displaying a feedback in response to user selection (in response to user selection of 104 in Figure 1B, a feedback 106 is displayed as shown in Figure 1C) (Taylor: column 2, lines 27-30 and column 3, line 59-column 4, line 11).  In addition, Taylor also teaches the feedback is an overlay that is anchored in a predetermined portion of the display device during independent navigation of the content (the overlay remains in one position; the user can scroll the display or navigate to a different content page while the overlay remains in that position) (Taylor: column 2, lines 30-33 and 

Pauws teaches an apparatus that presents a plurality of foundational content packages (display a plurality of content items to the user) (Pauws:  paragraph [0006]-[0007]) similar to that of the combination of Chow and Taylor.  In addition, Pauws also teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
detect a second user indication confirming a first disinterested icon selection associated with a first foundational content package (the user can highlight the icon for a particular displayed item that the user is not interested in, i.e. wants to remove from the list) (Pauws: paragraphs [0007] and [0022]-[0023]);
detect a third user indication indicating an additional foundational content display request (the user can then enter a command to request that the disinterested item be replaced by an alternative item) (Pauws: paragraphs [0007] and [0022]-[0023]); and

	select a second foundational content package, wherein the second foundational content package is associated with a second characteristic metadata dissimilar to a first characteristic metadata associated with the first foundational content package (in response to the user highlighting a disinterested item and entering a command to replace it, an alternative item dissimilar to that item is generated) (Pauws: paragraphs [0007], [0022]-[0023] and [0032]); and 
	refresh the foundational content to remove the first foundational content package and present the second foundational content package on the display device (the displayed list of items is updated to include the alternative item in place of the removed item) (Pauws: paragraphs [0007] and [0022]-[0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the apparatus taught by the combination of Chow and Taylor to include the ability to refresh the foundational content to remove the first foundational content package and present the second foundational content package in response to user indications, as taught by Pauws.  One would have been motivated to make such a combination in order to provide users with the ability to edit and refine a list of displayed items to only include items that he or she is interested in; this combination allows the system to directly learn from interactions with the user and provide a list of displayed items according to user preferences (Pauws: paragraphs [0001] and [0005]-[0007]). 





Claim 42 teaches a computer-program product, the computer program product comprising at least one non-transitory computer-readable storage medium having program code portions stored therein, the program code portions, which when executed by an apparatus, causes the apparatus to perform the functions as the limitations recited in claim 28.  Therefore, claim 42 is rejected similar to the rejection of claim 28. 


Referring to claims 29, 36 and 43, Chow, as modified by Taylor and Pauws, teaches wherein the foundational content is disposed behind the interactive feedback overlay, wherein enabling navigation of the foundational content comprises enabling scrolling of the foundational content independent of the interactive feedback overlay (the overlay continues to be displayed even when the user scrolls the content underneath the overlay ) (Taylor: column 2, lines 11-13 and 30-35). 


Referring to claims 30, 37 and 44, Chow, as modified by Taylor and Pauws, teaches wherein each of the plurality of content generators comprises a plurality of foundational content packages, wherein the plurality of foundational content packages comprise at least one 


Referring to claims 31, 38 and 45, Chow, as modified by Taylor and Pauws, teaches wherein the at least one common characteristic metadata comprises location metadata associated with a user profile (for example, all of displayed items have the common characteristic of being associated with the user’s profile/preferences) (Pauws: paragraphs [0022]).  


Referring to claims 32 and 39, Chow, as modified by Taylor and Pauws, teaches wherein each of the plurality of foundational content packages comprises a disinterested icon (each of the displayed items are associated with an icon that can be selected/highlighted to indicate the item is not desired) (Pauws: paragraphs [0022]-[0025]), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:


 
Referring to claims 33 and 40, Chow, as modified by Taylor and Pauws, teaches updating a user profile to include a disinterested indication of the first foundational content package and the at least one second foundational content package (user interaction with the list of displayed items are saved as user profile/preference information) (Pauws: paragraphs [0022] and [0032]). 


Referring to claims 34, 41 and 48, Chow, as modified, by Taylor and Pauws, teaches subsequent to updating a user profile, prevent presenting, on the display device, at least one similar foundational content package that comprises characteristic metadata likening the at least one similar foundational content package to the first foundational content package (items are presented to the user based on user profile/preferences; for example, if the user selects to 


Referring to claim 48, Chow, as modified, by Taylor and Pauws, teaches wherein the interactive feedback overlay is configured to switch between a minimal configuration comprising a consumer identification icon and an active configuration comprising the consumer identification icon and a preferred promotions icon, wherein the consumer identification icon comprises a consumer identification indicia (for example, the interactive feedback overlay switches between the minimal configuration shown in Figure 2 to the active configuration shown in Figure 3; in the minimal configuration shown in Figure 2, the interactive feedback overlay includes consumer identification indicia such as “VIEW CLIPPED COUPONS,” “You have clipped:” and a coupon count; in the active configuration shown in Figure 3, the interactive feedback overlay includes all of the consumer identification indicia shown in Figure 2, and a preferred promotions  icon 312) (Chow: paragraphs [0016], [0022] and [0024]-[0025]).


Referring to claim 49, Chow, as modified by Taylor and Pauws, teaches wherein the consumer identification icon is configured to receive at least one user indication (for example, the user can select icon 210 shown in Figure 2) (Chow: paragraphs [0016], [0022] and [0024]-[0025]), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:




The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein also teach allowing the user to remove a displayed item that he/she is not interested in and replace the removed item with an item that is dissimilar to the removed item.
  

Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173